Holmes, J.,
concurring. I believe this to be a prime example of the type of trial court determination that presents a final, appealable order of which I spoke in Amato v. General Motors Corp. (1981), 67 Ohio St. 2d 253 [21 O.O.3d 158]. As well stated by the majority in correctly applying Amato, an appeal after final judgment would not be practicable, in that after a partnership dissolution here “* * * a reversal of the trial court’s dissolution on appeal would require the trial court to undo the entire accounting and to return all of the asset distributions.” A valid application of the doctrine of judicial economy reasonably dictates the immediate appeal of all issues presented within this dissolution-of-partnership action.